           Case 2:19-cv-01899-GMN-VCF Document 36 Filed 08/25/21 Page 1 of 1




1                                          UNITED STATES DISTRICT COURT

2                                              DISTRICT OF NEVADA

3                                                        ***
      SUMITOMO REALTY & DEVELOPMENT
4     CO., LTD., a Japanese corporation,
5                             Plaintiff,                     2:19-cv-01899-GMN-VCF
                                                             ORDER
6     vs.
      TERUKO KAMADA PROCTOR, an individual,
7
                              Defendant.
8
               Before the Court is Plaintiff Sumitomo Realty & Development Co., LTD.’s Motion to Extend Stay
9
     of Proceedings (ECF NO. 33).
10
               Plaintiff requests the court to extend the stay of proceedings an additional 60 days to allow the
11
     parties time to obtain a certified copy of her death certificate, file a suggestion of death, and comply
12
     with Federal Rule of Civil Procedure 25 to substitute Defendant’s representative as a party in this
13
     action.
14
               On August 6, 2021, the Court granted the parties’ Stipulation and Order Substituting Susan Hoy
15
     as Personal Representative of the Estate of Defendant Teruko Kamada Proctor (ECF No. 35).
16
               Accordingly,
17
               IT IS HEREBY ORDERED that Plaintiff Sumitomo Realty & Development Co., LTD.’s Motion
18
     to Extend Stay of Proceedings (ECF NO. 33) is DENIED as moot.
19

20
               DATED this 25th day of August, 2021.
21
                                                                   _________________________
22                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25
